                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-18-33-GF-BMM
                Plaintiff,
      vs.

                                                       ORDER
KYLE KANE KICKING WOMAN,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 29, 2019. (Doc. 44.) Kyle Kane

Kicking Woman (Kicking Woman) waived the 14 day objection period and his

right to allocute before the undersigned.

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,
however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on October 29, 2019. (Doc.

40.) The United States accused Kicking Woman of violating his conditions of

supervised release by 1) failing to report to his probation officer as directed; 2) by

using methamphetamine; 3) by consuming alcohol; and 4) by failing to follow the

instructions of his probation officer. (Doc. 36.)

      Kicking Woman admitted to all of the allegations at a the revocation

hearing. (Doc. 40.) Judge Johnston found that Kicking Woman’s violations

warrant revocation, and recommended that Kicking Woman be incarcerated until

1:00 p.m. on November 4, 2019, with 29 months of supervised release to follow

with the first 60 days of supervised release at Connections Corrections in Warm

Springs, Montana. (Doc. 44 at 4.)

      The violations prove serious and warrant revocation of Kicking Woman’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 44) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Kyle Kane Kicking Woman

be incarcerated until 1:00 p.m. on November 4, 2019, with 29 months of
supervised release to follow with the first 60 days of supervised release at

Connections Corrections in Warm Springs, Montana.

      DATED this 31st day of October, 2019.
